Exhibit 10.19.3


The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.
UPS Supply Chain Solutions, Inc.
12380 Morris Road
Alpharetta, GA 30005
[image1a01.jpg]


June 1, 2015
 
Ms. Lisa Walker
Assoc. Director Cust. Svc. & Dist.
Endo Pharmaceuticals Inc.
1400 Atwater Drive
Malvern, Pennsylvania 19355





Dear Ms. Walker:


This letter serves as notice that the following revisions are made to Service
Schedule No. 1 for Warehouse Distribution Services as revised (“Service Schedule
No. 1”) and Service Schedule No. 2 for Transportation Management Services
(“Service Schedule No. 2”), which is a part of the Master Services Agreement
dated April 1, 2010 (“MSA”) between UPS Supply Chain Solutions, Inc. (“SCS”) and
Endo Pharmaceuticals Inc. (“Endo”). The MSA and any associated Service Schedule
are collectively referenced as the Agreement. The effective date of these
revisions is *** (“Effective Date”). All references to “Effective Date” in this
letter shall mean ***.


1.
Section 2.1 of Service Schedule 1 is deleted in its entirety and replaced with
the following:



Term. The term of this Schedule shall commence on the Effective Date and shall
continue up to and including *** (“Term”), unless earlier terminated in
accordance with the MSA. ***
2.
Exhibits A, B, C, and D are deleted in their entirety and replaced with Exhibits
A.1, B.1, C.1 and D.1 attached hereto and made a part of the Agreement.



3.
Section 2 of Service Schedule No. 2 is deleted in its entirety and replaced with
the following:



Term and Termination. The term of this Schedule shall commence on the Effective
Date and shall continue up to and including *** (“Term”), unless earlier
terminated in accordance with the MSA. ***


4.
The following provision is added to Service Schedule No. 2:






--------------------------------------------------------------------------------









UPS Supply Chain Solutions, Inc.
12380 Morris Road
Alpharetta, GA 30005


[image1a01.jpg]




Customer acknowledges and agrees that small package services (“Small Package
Services”) are provided by SCS’ affiliate, United Parcel Service, Inc. (“UPS”).
Small Package Services will be provided in accordance with the applicable UPS
Rate and Service Guides and Tariff in effect at the time of shipping
(collectively, “Service Guides”) all of which are incorporated herein by
reference as though fully set forth herein (available upon request and on the
Internet at www.ups.com).


5.
Exhibits A “Fees” and B “Operating Parameters” are deleted in their entirety and
replaced with Exhibits A-1 “Fees” and B-1 Operating Parameters” attached hereto
and made a part of the Agreement.



6.
Service Schedule No. 5_ *** Agreement for All Ocean Freight Services is deleted
in its entirety and replaced with the new Service Schedule No. 5_Amended and
Restated *** Agreement for All Ocean Freight Services.







Agreed to and accepted by on behalf of UPS Supply Chain Solutions, Inc.:


/s/Matt Kristufek    
Signature

/s/Matt Kristufek    
Printed Name

Vice President
Title

June 19, 2015
Date



Agreed to and accepted by on behalf of Endo Pharmaceuticals Inc.:


/s/Brian Lortie
Signature

/s/Brian Lortie
Printed Name

President, Branded Pharmaceuticals
Title

June 11, 2015
Date




--------------------------------------------------------------------------------



Confidential & Proprietary



EXHIBIT A.1 - STATEMENT OF WORK
TO SERVICE SCHEDULE NO. 1 - WAREHOUSE DISTRIBUTION SERVICES


1.Specialized Handling. Hazardous Materials or Other Regulated Products will not
be accepted for handling and storage under this SOW unless a separate service
schedule expressly authorizing such has been executed by the Parties.
2.Training. SCS shall train its personnel to perform standard warehouse
logistics Services with respect to the Products. Client shall provide SCS with
training materials and applicable reference manuals relating to any specialized
training for processes or systems to be provided to Client under this Statement
of Work (SOW) which are different from standard warehouse logistics services.
3.Operating Parameters. As of the Effective Date, the Facilities and warehouse
space are those as listed on Exhibit C. The warehouse space within a Facility
available to Client from time to time for the storage of the Products shall be
referred to as the “Storage Area.”
4.Hours of Operation. Facility hours of Operation for warehouse Services are
defined in the Operating Parameters. Business Day is defined as Monday through
Friday, excluding Holidays (“Business Day”). US Holidays are: Memorial Day, 4th
of July, Labor Day, Thanksgiving, Day after Thanksgiving, Christmas Day, New
Year’s Eve, New Year’s Day (“Holidays”).
5.Access to Storage Area. Only individuals authorized by SCS or Client shall be
permitted access to the Storage Areas, provided however, that Client must
provide SCS reasonable advance notice prior to such access, and provided
further, that any such individual must agree to comply with the security
provisions applicable to such Facility. Authorization by Client for Client
personnel shall be controlled through an approved access list provided to SCS by
Client.
6.Client Designated Contact. Client will provide the name, job title, and
contact information, to include telephone numbers (business, cell phones,
facsimile, pager numbers, etc.) of a designated manager within Client’s
organization to serve as continuously available liaison with SCS for
communication of all reporting and issue escalation to Client. (“Client
Designated Contact”). If there is any change in the Designated Contact, Client
shall promptly submit the above information to SCS by facsimile or email.
7.Equipment. SCS will provide all required general purpose equipment necessary
to perform the Services, except that any special, customized or unique equipment
needed to perform the Services shall be provided by Client and maintained at
Client’s sole expense.
8.Products Master File. The inventory system will be SCS’s Warehouse Management
System (WMS). Prior to the initial shipment of any Products to a Facility,
Client will provide SCS with a master list of all Products that are to be
handled pursuant to this SOW. SCS will keep the information contained on such
list in a file in its WMS (the “Master File”). Client will provide SCS with the
information needed to update the Master File, including all new additions to the
Products to be handled pursuant to this SOW and any changes to information
relating to Products on the Master File by a mutually agreed upon method.
9.Incoming Product Quality Assurance (“QA”). Client is responsible for all
control over QA hold and release of Product.
10.Information System. SCS will use the Warehouse Management System (“WMS”) for
inventory management and Client custom Services. On request, SCS has the ability
to forward reports via e-mail. If e-mail reporting is requested, any
manipulation of the report data by Client, and subsequent reporting
discrepancies caused thereby, are the responsibility of Client. If requested,
SCS can provide additional EDI interface capability to Client's systems at the
Information Services rates set forth in Exhibit B. The cost to develop EDI will
be quoted by SCS on request. Client will receive standard WMS reporting. If
requested, report modifications or new reports can be provided by SCS, subject
to the Information Services rates set forth in Exhibit B.
11. Customer Service Support. SCS will provide support to Client’s warehouse
operations as needed to facilitate the Services. For regulated products, SCS
will maintain a name and address database of all Clients’ customers. SCS client
service support will provide reporting to Client.
12.Product Delivery Requirements. Client shall arrange for Products to be
delivered to the Facility in a segregated manner, free from contamination,
properly marked and packaged for handling. Any special delivery requirements are
set forth in the Work Instructions. At or prior to delivery of the Products to
any Facility, Client shall provide to SCS a manifest indicating the Products to
be tendered for storage, with any special instructions, including but not
limited to the applicable material safety data sheets (MSDS), concerning
storage, services, accounting, segregation or any other requirements relating to
the Products.

Page 1
Endo SS1 WH Exhibits 060115_final

--------------------------------------------------------------------------------



Confidential & Proprietary





13.Warehouse Services. Services to be performed pursuant to this Schedule are as
follows:
13.1
Product Receipt. SCS will receive all delivered Products, including stock from
Client’s manufacturer.

13.1.1
Unloading, counting, checking and putting away of stock.

13.1.2
Recording products, quantities, and lot numbers received, noting visual damages,
shortages and overages.

13.1.3
Data entry of warehouse receipts into computer system.

13.1.4
Special handling such as receiving unmarked cartons or breaking down pallets or
cartons on receipt is subject to an assessorial labor charge.

13.1.5
Transmission of receipt transaction to Client and stock putaway in accordance
with date expiration methodologies.

13.2
Product Storage. SCS will provide storage as required in accordance with
Client’s WI. Temperature controlled storage will be provided based on the
following guidelines:

13.2.1
General warehouse: 15-30 degrees Celsius

13.2.2
Vault: 15-25 degrees Celsius

13.2.3
Cooler: 2-8 degrees Celsius

13.2.4
Warehouse temperature and humidity will be monitored.

13.2.5
SCS will track product by ***.

13.3
Inventory Management.

13.3.1
SCS will maintain a cycle count program in accordance with SCS’s standard
practice and agreed upon client’s work instructions. SCS will maintain records
of all counts taken and, if requested, provide monthly reporting to Client on
results achieved.

13.3.2
SCS will track ***, and identify product receipts and orders by *** where
applicable.

13.3.3
SCS will support Customer’s product recall procedures.

13.3.4
SCS can provide automatic lot selection, e.g. FIFO, shortest expiry date,
specific lot selection, as requested.

13.3.5
SCS will perform physical inventory at Client’s request: *** day advanced notice
is required and Client will be billed for the labor hours.

13.4
Damaged or Expired Products. Client will be notified of damaged or expired
Product. Damaged or expired Product will be returned to manufacturer or sent out
to an authorized destruction company. The agreement with the authorized
destruction company will be between Client and the destruction company.

13.5
Order Processing. SCS will provide pick, pack and shipping package labeling
Services.

13.5.1
SCS will pick and pack carton quantities, and include bill of lading, and if
instructed by WI, include invoice.

13.6
Product Shipment.

13.6.1
Client orders are made available to the warehouse on a *** basis.

13.6.2
Orders are prepared according to WI.

13.6.3
With the exception of the Cold chain product, next day processing for orders is
based upon orders received in the DC by 4PM local warehouse time. All cooler
parcel orders received by 6 PM LWT will be shipped the same day.

Regarding handling of the cold chain product, all orders received by the ***
order cut off time will be shipped the same day per Client’s routing
instructions.


13.7
Routing. SCS will make routing decisions consistent with instructions provided
by Client.

13.8
Rush Order and Emergency Order Management. Orders requiring exception handling
during regular business hours, on a rush order basis, outside of normal
procedures, can be handled. Rush or Emergency orders are subject to additional
Fees.

13.9
Backorders.


Page 2
Endo SS1 WH Exhibits 060115_final

--------------------------------------------------------------------------------



Confidential & Proprietary





13.9.1
Client will maintain backorders in Client ERP system and SCS fill backorders
based on client direction. On Client’s direction, SCS will allocate Product when
there is insufficient stock to fill all orders received.

13.10
Returns. SCS will provide the management of returned Product, according to
Client’s WI. SCS will:

13.10.1
Receive returned Product into segregated area.

13.10.2
Provide visual inspection of incoming returns for quantity discrepancies or
damage.

13.10.3
Transfer of returned Product back to Client.

13.10.4
Contact Client to obtain disposition instructions, and if requested by Client,
arranging the destruction of returned Product with Clients’ standing
pre-authorization.

13.10.5
Process customer credits for returned Product.

13.11
Packaging. Should Client require SCS to purchase packaging supplies, Client will
identify the components required and packing specifications. Client is
responsible for validation of packaging specifications. SCS will bill Client
monthly for all packaging supplies utilized.

14.Transition Assistance. In connection with the termination or expiration of
this SOW, SCS will:
14.1
Return Client’s customer information database to Client.

14.2
Perform a complete physical inventory of all Client’s Product. SCS’s standard
physical inventory Fee applies to such physical inventory.

14.3
Package the Product and other materials of Client and make same available on the
shipping dock for pickup. The outbound transaction Fee applies on all Products
to be removed from the Facility.

14.4
Client will arrange for pickup and transportation of all such Product and
materials, at Client’s expense, by the date of such termination or expiration.

14.5
Provide termination assistance Services at Clients request, at Client’s expense.

14.6
SCS will retain records as required by regulatory agencies.



15.Full Customer Service for Client. SCS will provide a full range of customer
service support for Client for order processing, telephone support for customer
inquiries and other customer service duties as detailed in the Work
Instructions.
16.Full Customer Service Hours of Operation. Standard hours of operation are
***, excluding Holidays. Holidays are: Thanksgiving, Day after Thanksgiving,
Christmas Day, New Year's Eve, New Year's Day, Memorial Day, 4th of July, Labor
Day. After hours emergency coverage can be provided as a standard service at a
mutually agreed upon rate. With advance notice, special Services can be provided
outside standard hours at an agreed upon rate.
17.Customer Information Database. SCS will maintain a name and address database
of all Clients’ customers. Special projects for extraordinary changes to
customer database information, or other request outside the scope of the
standard database maintenance Services, are subject to an assessorial Fee for
the required labor hours.
18.Customer Account Establishment. Client will be responsible for decisions
regarding customer new account set-ups.
19.Customer Order Processing. SCS will provide customer order collection by
telephone, mail, fax or electronically, and respond to customer inquiries. SCS
will:
19.1
Forward technical inquiries to Client or Client’s designee.

19.2
Provide information to customers on Clients’ policies as per WI.

19.3
As per Client’s instructions, advise customers on deals, pricing, optimum order
quantities and available discounts (if applicable).

19.4
Provide backorder information and product availability.

19.5
Process return authorization requests per Client policy and WI.


Page 3
Endo SS1 WH Exhibits 060115_final

--------------------------------------------------------------------------------



Confidential & Proprietary





19.6
Provide standard reporting to Client.

19.7
Where instructed by Client, process Customer credits for returned Products
destroyed at customer site.



20. Customer Accounts Receivable Management and Collections. SCS will not
provide AR services
21.Chargeback. SCS will not provide Chargeback services



Page 4
Endo SS1 WH Exhibits 060115_final

--------------------------------------------------------------------------------



Confidential & Proprietary





EXHIBIT B.1 – FEES
TO SERVICE SCHEDULE NO. 1 - WAREHOUSE DISTRIBUTION SERVICES




1.    Fixed Monthly Fees
1.1
Memphis, TN Fixed Monthly: $***

1.2 Harrisburg, PA Fixed Monthly: $***
1.3 Customer Service Fixed Monthly: $***
2.    Variable Fees
2.1
Memphis, TN:

2.1.1
Non Controlled Inbound Pallets: $***

2.1.2
Vault Inbound Pallets: $***

2.1.3
Cage Inbound Pallet: $***

2.1.4
Cold Chain Inbound Pallets: $***

2.1.5
Non Controlled Orders: $***

2.1.6
Vault Orders: $***

2.1.7
Cage Orders: $***

2.1.8
Cold Chain Regular Orders: $***

2.1.9
Cold Chain *** Orders: $***

2.1.10
Non Controlled Lines: $***

2.1.11
Vault Lines: $***

2.1.12
Cage Lines: $***

2.1.13
Cold Chain Regular Lines: $***

2.1.14
Cold Chain ***Lines: $***

2.1.15
Cold Chain *** eaches: $***

2.1.16
Non Controlled Return Receipt: $***

2.1.17
Vault Return Receipt: $***

2.1.18
Cage Return Receipt: $***

2.1.19
Cold Chain Return Receipt: $***No volumes associated with this

2.1.20
Return Lines Vault: $***

2.1.21
Order Entry Lines Vault: $***

2.1.22
CSOS Order Line: $***



2.2
Harrisburg, PA:

2.2.1
Inbound Transfer Pallets: $***

2.2.2
Outbound Transfer Pallets: $***

2.2.3
Inbound Pallets: $***

2.2.4
Non Controlled Orders: $***

2.2.5
Non Controlled Lines: $***

2.2.6
Non Controlled Return Receipt: $***

•
The inbound and outbound transfer pallet cost only apply ***



2.3
Value Added Services:

2.3.1
Label Fee: $***per label (applies only to)

2.3.2
McKesson Label: $***per label

2.3.3
Inverted Pallet Fee: $***per pallet




Page 5
Endo SS1 WH Exhibits 060115_final

--------------------------------------------------------------------------------



Confidential & Proprietary





2.4
Customer Service

2.4.1
IB ASN Order: $***

2.4.2
IB ASN Line: $***

2.4.3
Manual Order: $***

2.4.4
Manual Line: $***

2.4.5
EDI Line: $***

2.4.6
Master Data Updates: $***

2.4.7
Phone Inquiries: $***

2.4.8
Return Line: $***



2.5
For the Variable Fees –

2.5.1
Memphis Facility: A quarterly minimum variable fee of ***% of the expected fees
as per the volumes detailed in Exhibit C, and the rates shown above in this
Section 2 will be assessed. The expected fees do not include ***.

2.5.2
Harrisburg Facility: A quarterly minimum variable fee of ***% of the expected
fees as per the volumes detailed in Exhibit C, and the rates shown above in this
Section 2 will be assessed. The expected fees do not include ***.



2.6
A square footage surcharge as denoted below per square foot per month will apply
when *** is required beyond the ***:

2.6.1
Ambient: $***per sq. ft.

2.6.2
Cage: $***per sq. ft.

2.6.3
Vault: $***per sq. ft.

2.6.4
Cooler: $***per sq. ft.



3.
Adhoc Labor Rates - Assessorial labor for physical inventory on request, visual
inspection, quarantine, and special projects or additional work or special
handling that is not within the scope of Services.

3.1    Standard Weekdays: $***/hour
Standard Overtime: $***/hour
Material Handling Operator: $***/hour
Saturday: $***/hour (*** hour minimum)
Sunday/Holiday: $***/hour (*** hour minimum)
Admin/Order to Cash: $***/hour
Operation Manager: $***per hour
Operation Supervisor: $***per hour


3.2
On each anniversary of the effective date, all ad hoc Labor Rates Fees shall be
subject to an adjustment. The adjustment shall be equal to the greater of *** or
the same percentage increase as reflected in the unadjusted published change for
the *** month period in the most recent publication, at the time of rate
calculation, of the Half-Year Consumer Price Index for All Urban Consumers, U.S.
All Items, Not Seasonally Adjusted (using 1982-1984 base period) (“CPI-U”), as
published by the United States Department of Labor, Bureau of Labor
Statistics.Assessorial Charges.

4.
Assessorial Charges

4.1
Communication expenses to the extent paid by SCS on Client’s behalf: Telephone,
facsimile: ***.

4.2
Packaging materials and operational supplies to the extent paid by SCS on
Client’s behalf: ***.

4.3
Client add: $***per new customer

4.4
Product add: $***per new product over ***

4.5
Contract add: $***per new contract


Page 6
Endo SS1 WH Exhibits 060115_final

--------------------------------------------------------------------------------



Confidential & Proprietary





4.6
Travel and related expenses: ***



5.    Information Systems Development Rates
5.1
Information Technology Labor Rates: $***



6.    Billing administration of Services
6.1
SCS will submit documented invoices under a single account number for the
Services provided under this Schedule to Client’s designated Accounts Payable
location. SCS will reference Client PO number on each invoices. PO will be
provided by client

6.2
SCS billing cycle is to be structured to allow transmission of invoices as
follows:

6.2.5
SCS will invoice *** in advance on a ***basis.

6.2.6
SCS will invoice ***at the end of each ***.





 

Page 7
Endo SS1 WH Exhibits 060115_final

--------------------------------------------------------------------------------



Confidential & Proprietary





EXHIBIT C.1 - OPERATING PARAMETERS
TO SERVICE SCHEDULE NO. 1 - WAREHOUSE DISTRIBUTION SERVICES




Based on the data supplied by Client, SCS anticipates the following Operating
Parameters for the initial term of the Schedule. Operating parameters will be
periodically reviewed, and subject to the Changes in Operating Parameters or
Conditions Section of the MSA.


1.
General

1.1.
***

1.2.
Expected Volume Growth

1.2.1.
***% annual volume growth for Generic product.

1.2.2.
***% annual volume growth for Brand product.

1.3.
Volume split between the 2 facilities is assumed as follows:

 
Memphis
Harrisburg
Ambient
***
***
Cage
***
***
Vault
***
***
Cooler
***
***



1.4.
Cost is based on an average of one ***.

1.5.
Shift will operate Monday through Friday from 8:00 AM to 5:00 PM Local Warehouse
Time.

1.6.
A schedule of activities will be agreed upon in advance of the major shipment
cycles.

1.7.
SCS will determine staffing and schedules for the distribution facility.

1.    Facilities:
1.1
A *** dedicated warehouse square footage operation will reside in the Memphis,
TN facility. Space requirements exceeding this square footage shall be subject
to additional Fees as listed in Exhibit B.

1.2
A ***dedicated warehouse square footage operation will reside in the Harrisburg,
PA facility. Space requirements exceeding this square footage shall be subject
to additional Fees as listed in Exhibit B.

1.3
Security will be provided 24 hours per day. All facilities are card access and
maintain a closed circuit surveillance system.

1.4
Facilities will be ambient controlled at 15 - 25°C, cooler will be maintained at
2-8°C.

1.5
Cooler and Controlled product storage will be provided in the Memphis, TN
location:

1.5.1
Cooler product storage – ***

1.5.2
DEA Vault for CII product storage – ***.

1.5.3
DEA Cage for CIII to CV product storage – ***.

1.6
Cooler will be provided in the Harrisburg, PA location:

1.6.1
Cooler product storage – ***.



1.7
SCS, in the spirit of joint cooperation. may from time-to-time, deploy the use
of under-utilized assets, which assets have been in whole, or in part, allocated
to this business model. SCS shall notify Customer of such request in advance,
and shall compensate Customer for same, at rates to be mutually agreed upon.


Page 8
Endo SS1 WH Exhibits 060115_final

--------------------------------------------------------------------------------



Confidential & Proprietary





1.8
SCS will provide and maintain ownership of all material handling, warehouse,
storage, and information systems equipment as required to conduct warehousing
operations for Client.

1.9
SCS will provide all necessary I.T. equipment to support the project.



2.    Service Requirements Hours:
2.1
*** per ***weeks per year, excluding weekends.

2.2
The hours of operation are 8AM – 5PM local warehouse time.

3.    Inbound
3.1
Annual Inbound pallets by product type are as follows

   
 
Memphis
Harrisburg
Total
Ambient
***
***
***
Cage
***
***
***
Vault
***
***
***
Cooler
***
***
***





3.2
The unit of measure for the inbound product is a pallet.

3.3
Palletized Product Inbound Shipments: ***% of receipts

3.3.4
***% single SKU single lot pallets

3.3.5
***

3.3.6
Pallets dimensions are assumed to be 48”x40”x52”.



3.4
100% of inbound product has a barcode.

3.5
Upon receipt, the SKU and carton quantity will be captured. All can be captured
from barcodes on the outer carton.

3.6
Inbound inspection consists of a count and visual check for damage.

3.7
Damaged or not suitable product will be clearly marked and stored in a
segregated area.

3.8
***% Expected volume growth over the life of the contract.

3.9
Serial number tracking is not required for inbound goods.

4.    Inventory and Storage
4.1
There is an average of *** cartons per pallet. Average of all in product

4.2
There is an average of *** units per pallet.

4.3
Peak to average ratio is assumed to be ***.

4.4
Average inventory turns per year are ***

4.5
Storage has been designed to include the following:



Storage Media (Pallets)
Total
Memphis
Harrisburg
Ambient
***
***
***
DEA Vault
***
***
***
DEA Cage
***
***
***
Cooler
***
***
***
Total
***
***
***


Page 9
Endo SS1 WH Exhibits 060115_final

--------------------------------------------------------------------------------



Confidential & Proprietary





4.6
Pallet storage quantities stated above include the packaging materials pallet
storage requirements.

4.6.1
Includes freezer storage for gel packs – *** pallets in Memphis and *** pallets
in Harrisburg.

4.7
Pallets cannot be double stacked on the floor.

4.8
Standard SCS cycle counting is included. Cycle counting will be performed based
on Clients direction as outline in the work instructions.

4.9
Should Client require a physical inventory, this service will be performed at
ad-hoc staffing rates.

4.10
Client will be responsible for managing the reorder points and direct
replenishment of merchandise.

4.11
SCS will determine all storage and picking locations and configurations.

4.12
*** growth is anticipated.

5.    Order Profile
5.1
The following details the Annual Outbound Volume:





 
 
Memphis
Harrisburg
TOTAL
Ambient
Outbound Line
***
***
***
Outbound Order
***
***
***
Cage
Outbound Line
***
***
***
Outbound Order
***
***
***
Vault
Outbound Line
***
***
***
Outbound Order
***
***
***
Cooler
Outbound Line
***
***
***
Outbound Order
***
***
***
*** Order
***
***
***
*** Line
***
***
***
*** Unit
***
***
***







5.2
Pick mode breakdown is assumed as follows:

5.2.2
Pallet pick orders constitute ***% of the unit volume.

5.2.3
Carton pick orders constitute ***% of the unit volume.

5.2.4
Unit pick orders constitute ***% of the unit volume.

5.3
Orders are planned to have the following pick profile by type:


Page 10
Endo SS1 WH Exhibits 060115_final

--------------------------------------------------------------------------------



Confidential & Proprietary





5.3.1
Ambient non controlled order lines have an average of *** units per line.

5.3.2
CII order lines have an average of *** units per line.

5.3.3
CIII-V order lines have an average of *** units per line.

5.3.4
Cooler lines have an average of *** units per line.

5.3.4.1
Each *** order consists of *** lines and *** units.

5.3.4.2
Each direct order consists of *** lines and *** units.

5.3.4.3
Each drop ship order consist of *** line and *** unit



5.4
The unit of measure for the outbound product is a unit (“each”).

5.5
Pricing assumes no seasonality and spikes in volume. If high seasonality is
experience, it will have an impact on cost that will be billed back to the
customer.

5.6
***% of product requires over-packing before shipment.

5.7
Outbound packaging consists of a corrugated carton, dunnage, a packing list, and
a shipping label. Cold storage packaging includes shipping carton, inner cooler,
frozen gel packs and shipping labels. Packing supplies are not included in the
pricing.



6.    Shipping Profile
6.1
Product is shipped UPS Parcel and LTL

6.2
Parcel shipments represent ***% of orders and ***% of unit volume.

6.3
LTL shipments represent ***% of orders and ***% of unit volume.

6.4
International Order processing is not included. ***% of orders are domestic
shipments.

6.5
All ambient parcel orders received by 5 PM Local Warehouse Time (LWT) will be
shipped the following day. All cooler parcel orders received by 6 PM LWT will be
shipped the same day.

6.6
All LTL orders received by 5 PM LWT will be shipped the following day.

6.7
Any orders requiring expedited or alternate service levels will have full
shipping/routing instruction included in the download instructions. Additional
fees may apply to expedited orders.



7.    Returns
7.1
The following details the returns volume and profile:

Returns
UOM
Non Controlled
CII
CII-V
Average Daily
Returns
***
***
***
Average Daily
Lines
***
***
***
Average Daily
Units
***
***
***
Average Monthly
Returns
***
***
***
Average Monthly
Lines
***
***
***
Average Monthly
Units
***
***
***
Annual
Returns
***
***
***
Annual
Lines
***
***
***
Annual
Units
***
***
***



7.2
***% returns are received via parcel.

7.3
Client will provide all Return Merchandise Authorizations prior to receipt of
goods in the warehouse.

7.4
Inspection of inbound returns does not require any additional training or
special equipment to process.


Page 11
Endo SS1 WH Exhibits 060115_final

--------------------------------------------------------------------------------



Confidential & Proprietary





7.5
Returned product will be received into a “segregated area” and not used to fill
orders. Client will periodically request this product to be shipped for
destruction.

7.6
Any processing required after the return has been received, inspected, and
put-away will be subject to ad-hoc labor rates.

8.    Customer Service
8.1
SCS will provide the following customer service activities:

8.1.1
***

8.1.2
***

8.1.3
***

8.1.4
***

8.1.5
***

8.1.6
***

8.1.7
***

8.1.8
***

8.2
Customer Service hours of operation are Monday – Thursday 8:00 AM – 8:00 PM and
Friday 8:00AM to 6:00PM Eastern Standard Time (EST). Additional hours due to
holiday or other reasons must be communicated in advance to ensure coverage.

8.3
Daily order cut-off time will be ***. Orders received after ***will be processed
during the next business day. *** for cold chain. Emergency orders processed
after hours *** rate.

8.4
All procedures will be documented using SCS standard work instruction format and
approved by Client.

8.5
There will be ***SKUs maintained in the OMS Product Master.

8.6
SCS will provide Client a file format for new products for the purpose of
manually loading to the OMS Product Master.

8.7
SCS will not manage product substitution.

8.8
SCS and Client will ensure that there is only one ship-to account for each
ship-to location.

8.9
SCS will load any additional ship-to/bill-to/parent records manually in the OMS
Customer Master. Ad Hoc rates may apply.

8.10
SCS will operate based on the following order arrival criteria:

8.10.1
EDI – ***%

8.10.2
Phone/Fax/Email - ***%

8.11
Credit card processing is not included in the pricing.

8.12
SCS will perform licensure verification for all orders.

8.13
Annual volume information for CS Operation:

 
Year 1
Manual Inbound ASN Order Entry
***
Manual Inbound ASN Lines
***
Manual Lines
***
EDI Lines
***
Orders
***
Calls/Email Inquiries
***
Return Lines per Year
***
Client Master Updates
***

1.8.
Average inquiry duration is 3 minutes per inquiry.


Page 12
Endo SS1 WH Exhibits 060115_final

--------------------------------------------------------------------------------



Confidential & Proprietary





1.9.
SCS will ***.

1.10.
SCS is not responsible to answer any medical inquiries. Endo will provide a
medical inquiry telephone number so that customer service may perform a
trunk-to-trunk transfer. Process will be documented in the Endo specific work
instructions.

1.11.
Patient Assistance Program is not in scope.

1.12.
Customer maintenance will be handled by SCS.

1.13.
Any new product launches/acquisitions must be communicated at least *** days
before receipt of product can occur.

1.14.
SCS Customer Service team needs to have visibility to pricing to provide
information to customers.

1.15.
The system will price the order based on pricing information provided by Endo.

1.16.
*** Paper invoices will be printed and mailed by Endo.

1.17.
There is ***

1.18.
*** is not in scope.

1.19.
Subscription or solicitation orders will be treated as future orders.

1.20.
*** will be documented in Endo specific work instructions.

1.21.
SCS is required to process shipments to PR.

1.22.
Rush orders will be processed based on Endo’s authorization.

1.23.
*** is not in scope.

1.24.
*** will be scheduled in advance by Endo and entered manually by customer
service staff.

1.25.
SCS will manage backorders. All backorders are maintained in Endo’s SAP system.
Backorders will be released based on direction from Endo.

1.26.
Returns will be managed by SCS using the Endo’s return policy which will include
damaged return and restocking fee rules.

1.27.
All return credits will be keyed at current price. Returns will be received in
the lowest unit of measure.

1.28.
Call tags will be issued by SCS for all returns due to shipping error.

    
11.
IT Assumptions

11.1
SCS will use a Warehouse Management System (WMS) to manage receiving, storage,
picking, packing, shipping, and inventory. All order processing, will be perform
in Client’s ***

11.2
The WMS may accommodate from *** up to *** warehouses for Clients. If more than
*** locations are desired appropriate implementation costs will be incurred.

11.3
SCS will use the current Client ID.

11.4
New customer or SKU’s will be added according to the current Work Instructions.

11.5
Inventory rotation strategy is First Expire, First Out (FEFO) or as defined in
client work instructions

11.6
Lot tracking is required.

11.7
The SCS WMS is the inventory system of record.

11.8
Client will provide a manual (fax, email or paper) Advanced Ship Notification
(ASNs) for all orders shipped to the warehouse prior to receipt of goods and
will include SKU level detail.

11.9
In the future, an electronic ASN is required for inbound receipt of e-Pedigree
SKU’s.

11.10
Integration with Client’s host system is in place using the EDI AS2 Connection

Client to SCS
Sales Order

Page 13
Endo SS1 WH Exhibits 060115_final

--------------------------------------------------------------------------------



Confidential & Proprietary





CSOS Sales Order
SCS to Client
Receiving Advice
Warehouse Shipping Confirmation
Warehouse Inventory Adjustment
Customer ASN


11.11
Client will provide *** day notice should Client or Client third party vendors
make changes to any part of the host system or related supporting systems that
impacts the SCS integration. Client will provide a detailed test script / plan
and SCS may request additional testing. Additional costs will apply.

11.12
SCS is not responsible for service failures related to Client or Client's third
party vendor system upgrades, changes or enhancements.

11.13
Data will be exchanged with Client’s via AS2 connection.

11.14
Nominal User Acceptance Testing is included to test integration for new
warehouses.

11.15
Additional trading partner integration (if required) will be handled on a per
request basis.

11.16
Electronic interfaces with Client’s trading partners / customers will utilize a
Value Added Network (VAN).

11.17
Client is responsible for their VAN charges.

11.18
All orders will be received electronically from Client’s host system.

11.19
CII orders must have the DEA 222 form mailed to the SCS distribution center for
manual order entry and processing or client can transmit CII orders
electronically. Trading partner CII order processing / Controlled Substance
Ordering System (CSOS) is included in this agreement. Additional trading partner
set-up will be performed at no additional charge for CSOS. However SCS ad-hoc IT
rates will apply for any new customer EDI 850 set up activity.

11.20
Standard order validation rules apply. Orders that do not pass validation
criteria will go on hold until resolved.

11.21
Backorder handling will follow current Work Instruction.

11.22
Lot number allocation is determined by the WMS.

11.23
Order cancellations are handled manually.

11.24
Client will pass the SCS carrier code in each order. The WMS does not determine
the carrier.

11.25
Client will determine fulfilling warehouse for customer orders or a default
warehouse can be established in the ship to record in the customer master.

11.26
SCS will migrate client to a laser pick pack.

11.27
The WMS interfaces with UPS Worldship and auto-populates the ship-to customer
name, address and SCS service level to the shipping station. Any non-UPS carrier
tracking numbers (including Bill of Ladings for TL/LTL carriers) will be
manually entered by operations. Client is responsible to install any non-SCS
shipping stations.

11.28
A standard shipping label is included.

11.29
Standard reports are included. Reports are generated by SCS and placed on a
secured website for Client retrieval.

11.30
SCS is filed as a Central Reporter with the DEA and will submit monthly or
quarterly state and quarterly DEA ARCOS reporting of inventory transactions by
warehouse to the appropriate agencies.

11.31
Standard return functionality is included.

11.32
IT hardware such as workstations, printers, scanners, etc. is included.

11.33
Any changes or customization to any SCS reports, documents (invoice, pack list,
etc), labels, integration specifications and system will incur additional costs.
Prior to any necessary customization, modification, or enhancement, Client will
submit in writing both the business reason for the change and the functional
design via SCS IT Change Control process.


Page 14
Endo SS1 WH Exhibits 060115_final

--------------------------------------------------------------------------------



Confidential & Proprietary





12.
SCS IT Change Control

12.1
Any modification to SCS systems or interfaces will be managed through a SCS
Change Request. Client must submit change requests to SCS according to SCS’
applicable IT change control procedure. Each change request should contain the
business need and the desired date of implementation. SCS response may include:
alternatives to the requested change; an estimate for completion and costs;
additional requests for more detail; or a decision to not provide the change.
SCS and Client will make reasonable efforts to resolve any issues with the
request. Should SCS agree to implement the change request additional charges
could apply. The exact completion date and time will be negotiated between the
Parties. Any charges for SCS IT system changes will be billed in accordance with
the Information Technology Labor rate listed in Exhibit B Fees.






Page 15
Endo SS1 WH Exhibits 060115_final

--------------------------------------------------------------------------------



Confidential & Proprietary



EXHIBIT D.1 – EARLY TERMINATION COSTS
TO SERVICE SCHEDULE NO. 1 - WAREHOUSE DISTRIBUTION SERVICES


In accordance with section 2.2 of Service Schedule No1, the Client is required
to pay the following Early Termination Costs:


Memphis, TN
Month 1
***
Month 21
***
Month 41
***
Month 2
***
Month 22
***
Month 42
***
Month 3
***
Month 23
***
Month 43
***
Month 4
***
Month 24
***
Month 44
***
Month 5
***
Month 25
***
Month 45
***
Month 6
***
Month 26
***
Month 46
***
Month 7
***
Month 27
***
Month 47
***
Month 8
***
Month 28
***
Month 48
***
Month 9
***
Month 29
***
Month 49
***
Month 10
***
Month 30
***
Month 50
***
Month 11
***
Month 31
***
Month 51
***
Month 12
***
Month 32
***
Month 52
***
Month 13
***
Month 33
***
Month 53
***
Month 14
***
Month 34
***
Month 54
***
Month 15
***
Month 35
***
Month 55
***
Month 16
***
Month 36
***
Month 56
***
Month 17
***
Month 37
***
Month 57
***
Month 18
***
Month 38
***
Month 58
***
Month 19
***
Month 39
***
Month 59
***
Month 20
***
Month 40
***
Month 60
***










Page 16
Endo SS1 WH Exhibits 060115_final

--------------------------------------------------------------------------------



Confidential & Proprietary



Harrisburg, PA
Month 1
***
Month 21
***
Month 41
***
Month 2
***
Month 22
***
Month 42
***
Month 3
***
Month 23
***
Month 43
***
Month 4
***
Month 24
***
Month 44
***
Month 5
***
Month 25
***
Month 45
***
Month 6
***
Month 26
***
Month 46
***
Month 7
***
Month 27
***
Month 47
***
Month 8
***
Month 28
***
Month 48
***
Month 9
***
Month 29
***
Month 49
***
Month 10
***
Month 30
***
Month 50
***
Month 11
***
Month 31
***
Month 51
***
Month 12
***
Month 32
***
Month 52
***
Month 13
***
Month 33
***
Month 53
***
Month 14
***
Month 34
***
Month 54
***
Month 15
***
Month 35
***
Month 55
***
Month 16
***
Month 36
***
Month 56
***
Month 17
***
Month 37
***
Month 57
***
Month 18
***
Month 38
***
Month 58
***
Month 19
***
Month 39
***
Month 59
***
Month 20
***
Month 40
***
Month 60
***






































Page 17
Endo SS1 WH Exhibits 060115_final

--------------------------------------------------------------------------------



Confidential & Proprietary



Customer Service
Month-1
***
Month-21
***
Month-41
***
Month-2
***
Month-22
***
Month-42
***
Month-3
***
Month-23
***
Month-43
***
Month-4
***
Month-24
***
Month-44
***
Month-5
***
Month-25
***
Month-45
***
Month-6
***
Month-26
***
Month-46
***
Month-7
***
Month-27
***
Month-47
***
Month-8
***
Month-28
***
Month-48
***
Month-9
***
Month-29
***
Month-49
***
Month-10
***
Month-30
***
Month-50
***
Month-11
***
Month-31
***
Month-51
***
Month-12
***
Month-32
***
Month-52
***
Month-13
***
Month-33
***
Month-53
***
Month-14
***
Month-34
***
Month-54
***
Month-15
***
Month-35
***
Month-55
***
Month-16
***
Month-36
***
Month-56
***
Month-17
***
Month-37
***
Month-57
***
Month-18
***
Month-38
***
Month-58
***
Month-19
***
Month-39
***
Month-59
***
Month-20
***
Month-40
***
Month-60
***








Page 18
Endo SS1 WH Exhibits 060115_final

--------------------------------------------------------------------------------



Confidential & Proprietary



EXHIBIT A-1 – FEES


***





Page 1



--------------------------------------------------------------------------------



Confidential & Proprietary



EXHIBIT B-1 – OPERATING PARAMETERS




***





Page 10
Endo SS2 Trans Mgt Exhibits 060115

--------------------------------------------------------------------------------



Confidential & Proprietary



SERVICE SCHEDULE NO._5
AMENDED AND RESTATED
***AGREEMENT FOR ALL OCEAN FREIGHT SERVICES


This Amended and Restated Service Schedule No. 5 for ocean freight services
(“Service Schedule”) is entered into this 1st day of July, 2015, (the “Effective
Date”) and is attached to and made part of that certain Master Services
Agreement dated April 1st, 2010, (the “MSA”) by and between Logistics Provider,
as defined below, and Endo Pharmaceutical Inc.(“Customer”). This Service
Schedule replaces and supersedes that Service Schedule No. 5 with effective date
of August 16, 2013. Terms not defined in this Service Schedule shall have the
meaning set forth in the MSA. In the event of any inconsistency or conflict
between this Service Schedule and the MSA or any Incorporated Document or terms,
this Service Schedule shall control. Terms and conditions of Customer
transportation documents, including, without limitation, all of Customer’s and
its carriers’ and their agents’ bills of lading, invoices, purchase orders and
packing slips, will not apply to any ocean freight services provided by
Logistics Provider hereunder.


1.Provision of Services and Liability. Ocean freight services hereunder shall be
performed by one or more of the following affiliate companies (collectively,
"Logistics Provider")
•
UPS Ocean Freight Services, Inc.

•
UPS Asia Group Pte. Ltd.

•
UPS Europe SPRL

•
UPS Supply Chain Solutions, Inc.

•
UPS Cartage Services, Inc.



Logistics Provider's ocean freight services shall be performed pursuant to
Logistics Provider's multimodal carriage terms ("Multimodal Carriage Terms") and
Logistics Provider's forwarding agent terms ("Forwarding Agent Terms"), which
shall respectively govern the liability of Logistics Provider as applicable,
except as amended herein or as inconsistent with any term or provision herein.
The Multimodal Carriage Terms may be viewed and/or retrieved online at [
http://www.ups-scs.com/tools/terms/ofs_tc.pdf ] and are also available in print
upon request. The Forwarding Agent Terms can be viewed and/or retrieved online
at [ http://www.ups-scs.com/tools/terms/FF_Customs_Brokerage_TC.pdf ] and are
also available in print upon request. Customer warrants it has retrieved,
reviewed and agrees to be bound by the Multimodal Carriage Terms and Forwarding
Agent Terms, except as modified herein or as inconsistent with any term or
provision herein. The Multimodal Carriage Terms and Forwarding Agent Terms are
incorporated herein by reference as though set forth in full, and shall apply
respectively to the ocean freight services performed pursuant to this Service
Schedule as follows:


(A) During periods of carrier services by Logistics Provider, as memorialized by
a Logistics Provider waybill carriage receipt, the Multimodal Carriage Terms
shall apply and Logistics Provider shall have carrier liability subject to and
as set forth therein, subject to amendments within this Service Schedule.
Clauses 2, 4, 7.1, 7.2, 9.1 and 12.4 of the Multimodal Carriage Terms are hereby
deleted and nullified in their entirety and the last sentence of clause 12.2 of
the Multimodal Carriage Terms is hereby deleted and nullified. Notwithstanding
the foregoing, and notwithstanding that the arrangement for which this Service
Schedule provides is not common carriage, the parties agree that Logistics
Provider's rules tariff published at www.ratewave.com, except and to the extent
inconsistent with this Service Schedule, will apply to transportation under the
Logistics Provider's waybill carriage receipt. Notwithstanding any provision in
the Multimodal Carriage Terms to the contrary, and the Multimodal Carriage Terms
are hereby expressly amended, so that Logistics Provider's liability during
periods of carrier services as memorialized by a Logistics Provider waybill
carriage receipt shall be as follows:


(i)
Subject to the ***, for loss or damage occurring during periods of ocean
carriage, as defined as the time from when ***, Logistic Provider's liability
shall be *** per affected package, or in case of goods/cargoes not shipped in
packages, per affected customary freight unit.



(ii)
Subject to the ***, for loss or damage occurring during any other portion of
carriage, to specifically include surface carriage, Logistic Provider's
liability shall be the lesser of *** per affected package or *** per pound of
affected goods/cargoes. In the event the limitation amounts prescribed are held
to be invalid for any reason, Logistics Provider shall nevertheless




--------------------------------------------------------------------------------



Confidential & Proprietary



be entitled to rely upon and limit its liability pursuant to any statute,
regulation or rule that is applicable, compulsorily or otherwise, to surface
carriers in the jurisdiction where the loss or damage occurred.


(iii)
Subject to the ***, Customer may avoid the *** by *** with Logistics Provider in
writing on a per-shipment basis, prior to shipment, and *** as applicable. ***
if applicable, shall be memorialized on the waybill carriage receipt.



(iv)
*** Notwithstanding any other term between Logistics Provider and Customer,
Logistic Provider's liability for carriage, however arising, shall *** of
Customer's cargo. Any value declared by Customer for carriage for any shipment
hereunder which value *** Logistics Provider's liability for carriage shall
therefore be the ***



Notwithstanding any provision in the Multimodal Carriage Terms to the contrary,
and notwithstanding any reference in any term between Logistics Provider and
Customer ***, the Multimodal Carriage Terms are hereby further expressly
amended, so that Customer and Logistics Provider hereby agree and mutually
intend that Logistics Provider's carrier services for Customer, as memorialized
under a Logistics Provider waybill carriage receipt, *** Customer and Logistics
Provider specifically agree this Service Schedule shall *** of this Service
Schedule. As such, waybill carriage receipts issued by Logistics Provider shall
be deemed non-negotiable ***, notwithstanding any reference thereon or therein
to "bill of lading" or negotiability.


In the event of loss, damage or delay to goods/cargoes during periods of carrier
services by Logistics Provider and while onboard a vessel, and the vessel owner
or demise charterer initiates limitation proceedings, then claims or suits may
only be brought against that Vessel owner or demise charterer. In all other
circumstances of carrier services by Logistics Provider, claims or suits may be
brought only against Logistics Provider. The respective liability limitations
and liability cap provided in this section 1(A) shall constitute the total and
collective recovery rights of Customer as against Logistics Provider and
Logistics Provider's direct and indirect agents, subcontractors and servants as
well as their respective servants and agents to the extent participating in the
performance of carriage. The benefits inuring to Logistics Provider under this
section 1(A) shall equally inure to the benefit of Logistics Provider's direct
and indirect agents, subcontractors, servants and their respective servants and
agents to the extent participating in the performance of carriage.


(B) Where the carriage service under a Logistics Provider waybill carriage
receipt commences or terminates by its own terms at a terminal, port or
container freight station, any arrangements for pre-carriage or on-carriage made
by Logistics Provider with a third-party surface carrier shall be deemed an
"ocean freight service" subject to this Service Schedule and are made by
Logistics Provider on Customer's behalf in Logistics Provider's limited capacity
as agent and surface transportation broker, and the Forwarding Agent Terms shall
apply and Logistics Provider's liability shall be subject to and limited as set
forth therein. In the event Logistics Provider performs surface carriage or is
for any other reason found to be liable as a carrier with respect to surface
transportation, such surface transportation shall be deemed an "ocean freight
service" subject to this Service Schedule and Logistics Provider's liability
shall be subject to and limited as set forth in 1(A)(ii) above, notwithstanding
that the waybill carriage receipt ends by its own terms at a terminal, port or
container freight station.

2

--------------------------------------------------------------------------------



Confidential & Proprietary





(C) Where Logistics Provider issues no waybill carriage receipt but only
arranges transportation on Customer's behalf as agent, Logistics Provider does
so in its limited capacity as Ocean Freight Forwarder, and the Forwarding Agent
Terms shall apply and Logistics Provider's liability shall be subject to and
limited as set forth therein. In the event Logistics Provider is nevertheless
for any reason found liable as a carrier, Logistics Provider's liability shall
be subject to and as set forth in section 1(A) above, notwithstanding that
Logistics Provider issues no waybill carriage receipt.


(D) In the event Logistics Provider provides non-carrier services ancillary to
transportation, such as but not limited to customs brokerage, packing,
temperature care services, agency services or any other non-carrier service, the
Forwarding Agent Terms shall apply and Logistics Provider's liability shall be
subject to and as set forth therein.


(E) In no event shall Logistics Provider be liable or responsible for
consequential, indirect, incidental, statutory or punitive damages even if it
has been put on notice of the possibility of such damages, including any and all
loss or damages arising from delay.


2. Packaging Warranty. Customer warrants all ocean containers tendered to
Logistics Provider shall be exclusively stowed with palletized goods/cargoes and
in no event shall the number of pallets per container exceed ***. Customer and
Logistics Provider agree that the package and customary freight unit for
purposes of calculating the liability of Logistics Provider shall be the ***
  
3. Term. The initial term of this Service Schedule shall commence on the
Effective Date and shall continue up to and including June 30, 2016 (“Initial
Term”), unless earlier terminated in accordance with the MSA. Thereafter, this
Service Schedule will automatically renew for successive one-year renewal terms.
Any Party may terminate this Service Schedule during the Initial Term or any
renewal term for any reason or no reason, without penalty, on thirty (30) days
prior written notice. Notwithstanding the foregoing, in the event that Logistics
Provider continues to provide the ocean freight services to Customer following
the expiration or termination of this Service Schedule, and the Parties fail to
enter into a written extension of this Service Schedule, then this Service
Schedule shall remain in effect on a month-to-month basis after the expiration
or termination date until terminated in writing by any Party upon thirty (30)
days prior written notice, provided, that fees and rates applicable to ocean
freight services may be adjusted by the Logistics Provider.


4. Fees and Payment.
    
(A) Fees. ***
    
(B) Payments. Customer’s failure to pay any amounts when due, which failure
remains uncured for a period of *** after written notice thereof, will result in
Logistics Provider's right to do any or all of the following: ***


5. Designated Person. Customer shall provide to Logistics Provider the name,
address, phone number, fax number and e-mail address of each employee, agent or
representative of Customer who is authorized to instruct the Parties with
respect to the ocean freight services promptly update such information as
needed. If requested by Logistics Provider, Customer will provide the foregoing
information in writing. Logistics Provider shall only accept orders and
instructions from such designated employees, agents and representatives, and may
rely on any instructions that Logistics Provider reasonably believes have been
authorized by Customer in performing the ocean freight services. Customer shall
provide Logistics Provider with all documents, data, and other information
required for the international transport of goods/cargoes. Failure of this
obligation will be attributable to Customer for purposes of delays or
impossibility in completing the ocean freight services. Customer shall
indemnify, defend and hold harmless Logistics Provider with respect to any
costs, fines penalties or other expenses arising from Customer's furnishing of
inaccurate or untimely information or noncompliance with any applicable
regulatory or customs requirements.

3

--------------------------------------------------------------------------------



Confidential & Proprietary





6. Warranty of Authority; Insurance; Waiver of Subrogation. In agreeing and
accepting the terms of this Service Schedule, the Customer acts for itself and
also any and all other parties who may have any interest in the goods/cargoes
shipped hereunder. Customer warrants it has the authority of any and all parties
bearing any interest in the goods/cargoes shipped hereunder to bind them to the
terms of this Service Schedule. Customer warrants that it has or will obtain ***


7. Severability. If a provision of this Service Schedule is held to be
unenforceable, the other provisions will remain in full force and effect. If
possible, the offending provision will be modified to the slightest degree
necessary to make it enforceable, remaining as close as possible to the parties’
original intent for the provision. If not possible, the offending provision will
be stricken, but if performance or enforcement in the absence of such provision
would deprive a party of any material element of its original bargain, such
party may cause this Service Schedule to be terminated upon written notice to
the other Party.


8. Modification. The terms of this Service Schedule may not be modified by any
employee or representative of either Party absent a formal writing which
specifically references this Service Schedule, states the modification and is
signed by the parties hereto.


9. Full Participation. Both Logistics Provider and its Customer have
participated fully in the negotiation, review and creation of this Service
Schedule, each with the assistance of independent legal counsel. Any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in interpreting this Service Schedule. The
language in this Service Schedule shall be interpreted as to its fair intended
meaning and purpose and not strictly for or against any party.


10. Law, Jurisdiction ***. Logistics Provider and Customer agree that if at any
time a dispute, disagreement or claim should arise out of or in connection with
this Service Schedule and if the parties’ endeavour to amicably settle or
otherwise resolve such a dispute, disagreement or claim should fail, ***


11. Notice. Any notice required or permitted to be given shall, except where
specifically provided otherwise, be given in writing to the person and at the
address listed below by personal delivery, UPS Next Day Air® or certified mail,
return receipt requested. The date of notice shall be as follows: the date upon
which such notice is so personally delivered; if by UPS Next Day Air®, the date
of receipt at the designated address; or if by certified mail, the date of
delivery.
To Logistics
UPS Supply Chain Solutions, Inc.
with Copy to
United Parcel Service, Inc.
Provider
Contracts and Compliance Department
 
Office of General Counsel
 
12380 Morris Road
 
55 Glenlake Parkway
 
Alpharetta, GA 30005
 
Atlanta, GA 30328
 
 
 
 
 
 
 
 
To Customer
Endo Pharmaceutical Inc.
 
 
 
1400 Atwater Drive
 
 
 
Malvern, PA 19355
 
 














4

--------------------------------------------------------------------------------



Confidential & Proprietary







IN WITNESS WHEREOF, the Parties hereto have caused this Service Schedule to be
executed by their duly authorized representatives as of the Effective Date.


UPS Supply Chain Solutions, Inc.


By: /s/Stuart F. Lund         
Name: Stuart F. Lund         
Title: Vice President Healthcare      
Date: June 17, 2015         


“Customer”
Endo Pharmaceutical, Inc.


By: /s/Brian Lortie___________________
Name: Brian Lortie___________________
Title: President, Branded Pharmaceuticals_
Date: June 16, 2015___________________


UPS Ocean Freight Services, Inc.
By: /s/Steve McMichael         
Name: Steve McMichael      
Title: Director, UPS Ocean      
Date: June 16, 2015         


This Agreement may be executed by the parties in multiple original counterparts
at different locations, which counterparts together shall constitute the entire
agreement of the Parties.
UPS Asia Group Pte. Ltd.
By: /s/Jeff McCorstin         
Name: Jeff McCorstin         
Title: President Freight Forwarding   
Date: June 19, 2015         


 
UPS Europe SPRL
By: /s/Jens Poggensee      
Name: Jens Poggensee         
Title: Managing Director      
Date: June 18, 2015         


 










5